BORDEN, J.,
concurring. I agree with and join the majority opinion. I write separately only with regard to the defendant’s equal protection claim. In my view, it is not necessary to engage in the inquiry of whether the particular classification at issue has a rational basis1 because the defendant cannot surmount the threshold of equal protection analysis, namely, that he is similarly situated to the person with whom he is to be compared.
It is axiomatic that the equal protection clause only applies where the litigant before the court first establishes that he is similarly situated, with respect to the statutory scheme claimed to violate the clause, to someone else who is treated differently from him under the statutory scheme. Blakeslee Arpaia Chapman, Inc. v. EI Constructors, Inc., 239 Conn. 708, 755, 687 A.2d 506 (1997). If he is so similarly situated, the court must then determine whether the classification effectuated by the statutory scheme survives the applicable level of scrutiny. Id., 755-57.
As the majority opinion makes clear, the defendant seeks to compare himself to the individual who is initially charged only with manslaughter and who is, therefore, eligible for youthful offender treatment. The defendant, however, is not similarly situated, with *766respect to the youthful offender statutory scheme, to such an individual.
The appropriate time for this inquiry is not, as the defendant assumes, at the end of the process, when he was acquitted of murder but convicted of manslaughter. The appropriate time is at the beginning of the process, when he was charged, because that is when the court was required to determine whether the youthful offender statutory scheme was to be invoked. That statutory scheme provides a panoply of protections for one who falls within it, and those protections include pretrial, trial and posttrial provisions. Therefore, it would be inappropriate to determine whether defendants are similarly situated with respect to that scheme only at its end point.
When the defendant was charged with murder, the state had evidence establishing probable cause that he had committed not only manslaughter, but murder. A defendant against whom there is sufficient evidence to charge him with murder is not, in my view, similarly situated to a defendant against whom there is only sufficient evidence to charge him with manslaughter. The defendant’s equal protection claim founders, therefore, at this threshold stage.

 By joining the majority opinion, I also agree with and join its rational basis analysis. The purpose of this concurrence is simply to underscore my conclusion that it is not necessary to engage in that analysis.